IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


US BANK NATIONAL ASSOCIATION, AS        : No. 869 MAL 2016
TRUSTEE OF JP MORTGAGE TRUST            :
2006-A5,                                :
                                        : Petition for Allowance of Appeal from
                 Respondent             : the Order of the Superior Court
                                        :
                                        :
           v.                           :
                                        :
                                        :
MARYANNE APPLEGATE,                     :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.